


Exhibit 10.66
LEASE AMENDMENT AND REMEDIATION AGREEMENT
This Lease Amendment and Remediation Agreement (this “Agreement”) is entered
into by and between Duck Pond Creek—SPE, LLC, a South Carolina limited liability
company (“Landlord”) and Blackbaud, Inc., a Delaware corporation (“Blackbaud”)
this 20th day of March, 2013 (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Triple Net Lease Agreement dated as of October
1, 2008 (as amended or modified, the “Lease”), Landlord leased to Blackbaud
those premises in Berkeley County, South Carolina described in the Lease (the
“Leased Premises”); and
WHEREAS, as part of its efforts to address the building conditions leading to
the repeated intrusion of water into the interior of the Leased Premises (the
“Water Intrusion Issues”), Landlord procured a water infiltration investigations
report dated April 20, 2006 (the “Report”) and engaged an architect to produce
construction plans for remediation. A copy of the plans are attached hereto and
incorporated herein by reference as Exhibit A-1 (as modified from time to time
with the approval of Landlord and Blackbaud, the “Plans”); and
WHEREAS, Landlord agrees to repair the Leased Premises and remedy the Water
Intrusion Issues pursuant to the Plans and this Agreement (the “Work”), subject
to all of the terms and conditions set forth herein; and
WHEREAS, Tenant has consented to the completion of the Work, subject to all of
the terms and conditions set forth herein; and
NOW, THEREFORE, for and in consideration of Blackbaud’s continued payment of
rent under the Lease and its forbearance of exercising any available remedies
under the Lease, the mutual covenants contained herein, and other good and
valuable consideration received, and with the intent to be legally bound,
Landlord and Blackbaud hereby agree and amend the Lease as follows:
1.Remediation Work; Quiet Enjoyment. Landlord shall complete or cause the Work
to be completed and the Water Intrusion Issues remedied in accordance with the
Plans, and the construction schedule attached as Exhibit A-2 (the “Construction
Schedule”) and the terms and conditions of this Agreement, including the
conditions described on Exhibit B (collectively, the “Plans and
Specifications”). Landlord has engaged Glick Boehm Architecture (the
“Architect”) and Anchor Restoration, LLC (the “Contractor”) to perform the Work.
The Work shall be deemed complete for purposes of this Agreement when an
independent engineer engaged by Blackbaud certifies to Blackbaud and Landlord
that the Work has been completed in accordance with the Plans. Landlord agrees
that the Work shall not unreasonably interfere with Blackbaud’s quiet enjoyment
of or operations in the Leased Premises and that such unreasonable interference
would constitute a breach of this Agreement and the Lease.


2.Contamination. Landlord shall engage Risk Tech, LLC or another environmental
consultant reasonably acceptable to Blackbaud (“Consultant”) at Landlord’s
expense to perform any and all inspections, monitoring, and other response
actions recommended by the Consultant or required by applicable law to certify
that no unsafe conditions have been or are created by the Water Intrusion Issues
or the Work.


3.Performance of Work. In engaging the Architect, the Contractor, and
Consultant, Landlord will require that each agree to (a) show the updated status
of the Remediation Work on a weekly construction progress schedule based on the
Construction Schedule, which shall be prepared utilizing the critical path




--------------------------------------------------------------------------------




method, in a form reasonably acceptable to Blackbaud, (b) perform all Work in
compliance with all applicable laws, at times and in a manner which shall cause
minimal disruption to Blackbaud’s operations at the Leased Premises, and (c)
obtain and maintain during the performance of the Work such insurance coverage
(naming Blackbaud and Landlord as an additional insured) reasonably required and
typically maintained by professionals to perform similar work, including
commercial general liability insurance with limits no less than $1,000,000 each
occurrence; $2,000,000 aggregate, with such aggregate being applicable on a "per
project" basis, and shall provide copies of certificates of coverage to
Blackbaud prior to entry on the Leased Premises. Landlord is solely and
exclusively responsible for initiating, maintaining, and supervising all
necessary safety precautions and programs in connection with all of the Work.
Landlord shall give or cause to be given all notices and comply with all
applicable laws, ordinances, rules, regulations, and orders, including all
environmental laws and regulations of public authorities relating to its work
and the safety of persons or properties for protection of such persons or
properties. Landlord agrees that it is solely responsible for compliance with
all applicable laws applying to safety, including the Occupational Safety &
Health Act (OSHA). Landlord agrees to indemnify and hold Blackbaud harmless with
respect to any penalties or fines for violations thereof or for injuries or
death resulting from non-compliance.


4.Access to the Leased Premises. Blackbaud agrees to provide reasonable access
to necessary portions of the Leased Premises to the Architect, the Contractor,
and the Consultant and their respective employees and subcontractors to conduct
the Work on the schedule contained in the Plans and Specifications; provided
that any access to the roof must be specifically approved by Blackbaud or its
project manager in advance. When entering the Leased Premises pursuant to this
Agreement, Landlord and its agents shall conform to all applicable health and
safety requirements.


5.Payment for Cost of Work; Reimbursement of Expenses. Landlord agrees to
promptly pay the Architect, the Contractor, the Consultant, and McAlister
Development Company, Inc. (and any other applicable person or entity) for all
costs incurred to perform all Work. Landlord agrees to arrange for Blackbaud and
pay all rental and costs associated with the lease of not less than 10,450
rentable square feet of first class, furnished office space at Suite 150, 146
Fairchild Avenue, Daniel Island for use by Landlord for the period starting not
later than March 31, 2013 and ending ninety (90) days after completion of the
Work (the “Alternate Space”). Landlord agrees to reimburse Blackbaud for all
expenses set forth on Exhibit C (the “Expenses”) within thirty (30) days of
delivery to Landlord of a request for such reimbursement along with copies of
all applicable invoices.


6.Indemnification. To the fullest extent permitted by law, Landlord hereby
agrees to defend, indemnify, release and hold Blackbaud harmless from and
against any and all obligations, encumbrances, costs, expenses, fines, suits,
judgments, including attorney’s fees and paraprofessionals’ fees, damages that
arise from or are related to the Work unless such liability arises out of
Blackbaud’s negligence (“Losses”); any act or omission of Landlord, the
Architect, the Contractor, and the Consultant, and any other applicable person
or entity in connection with any Work performed pursuant to this Agreement. The
terms of this Agreement shall survive completion of the Work.


7.Security. As security for Landlord’s performance under this Agreement, within
fifteen days of the Effective Date, Landlord shall deliver to Blackbaud, in form
and substance reasonably acceptable to Blackbaud an irrevocable performance bond
for the Work naming Blackbaud as a beneficiary, to be kept in place until
completion of the Work in accordance with this Agreement. After commencement of
the Work, if Blackbaud reasonably determines that the performance bond is not
sufficient security for Landlord’s completion of the Work due to cost increases,
Landlord will be responsible for these increases and will increase the amount of
the bond or procure a supplemental bond for such increases or provide other
security for the cost increases, such security to be to Blackbaud’s reasonable
satisfaction.




--------------------------------------------------------------------------------






8.Limitation of Liability. Landlord acknowledges and agrees that any
communications, input, or approvals provided by Blackbaud regarding the Work is
provided solely to minimize the disruption to Blackbaud’s operations and shall
not be construed as technical advice or a representation or warranty regarding
any proposed remedy or course of action. Landlord hereby waives any claims
against Blackbaud for Losses arising out of or relating to such communications,
input, or approvals.


9.Estoppel; SNDA. Within twenty (20) days of a written request of Landlord,
Blackbaud agrees to provide a subordination and non-disturbance agreement and/or
estoppel certificate regarding the status of the Lease in form reasonably
acceptable to Landlord and Blackbaud.


10.Remedies; Notice and Cure. In the event a breach of this Agreement occurs,
either party shall be entitled to any action available at law or equity
including, but not limited to, injunctive relief, monetary damages, reasonable
attorney’s fees and costs arising as a result of such breach. Failure of
Landlord to perform the Work in accordance with the terms of this Agreement
shall not constitute a default under the Lease unless and until Blackbaud has
delivered written notice to Landlord of such failure and Landlord has failed to
remedy such failure within thirty (30) days of receipt of notice.


11.Defined Terms. Unless otherwise defined herein, the defined terms in the
Lease shall have the same meanings when used herein.


12.Successors and Assigns. This Agreement shall be binding upon and enforceable
against, and shall inure to the benefit of, the parties and their respective
legal representatives, successors and assigns, including without limitation, any
future owner of the Leased Premises.


13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina.


14.Entire Agreement. This Agreement, together with the Lease and the Exhibits
attached hereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof.


15.Counterparts. This Agreement may be executed in multiple counterparts, which
when any but not necessarily the same counterpart shall have been executed and
delivered by any of the parties, shall constitute one final and binding
Agreement. For this purpose, facsimile and electronic signatures via PDF will be
deemed the equivalents of originals.


16.Authority. Each party hereto warrants and represents that such party has full
and complete authority to enter into this Agreement and each person executing
this Agreement on behalf of a party warrants and represents that he has been
fully authorized to execute this Agreement on behalf of such party and that such
party is bound by the signature of such representative.


17.No Construction Against Preparer. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by any court
or other governmental or judicial authority by reason of such party’s having or
being deemed to have prepared or imposed such provision.


18.Amendment; Binding Effect. The Lease is hereby amended to reflect the terms
of this Agreement. The parties expressly agree that in the event of any
discrepancy or contradiction between the terms of the Lease and the terms of
this Agreement, full force and effect shall be given to the terms of this
Agreement and any clause, condition, restriction or other term of the Lease that
contradicts any term of this




--------------------------------------------------------------------------------




Agreement is hereby declared null and void. Except as herein modified, and
subject to the foregoing, every provision, condition, obligation and covenant
contained in the Lease shall continue in full force and effect.


19.Signature by Representatives. Any individual executing this Agreement on
behalf of a corporation or limited liability company or in any other
representative capacity: (i) represents and warrants that he or she has been
duly authorized to execute and deliver this Agreement as a representative of the
party for whom such individual is acting, and that such party has the power and
authority to enter into and perform its obligations pursuant to this Agreement;
and (ii) agrees to deliver to the other party or parties, upon request,
appropriate evidence of the existence, power and authority of the party for whom
such individual is acting.


[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






 
LANDLORD:
 
BLACKBAUD:
 
 
 
 
 
 
 
 
DUCK POND CREEK-SPE, LLC
 
BLACKBAUD, INC.
 
 
a South Carolina limited liability company
 
a corporation
 
 
 
 
 
 
 
 
 
By: DPC-SPE, LLC
 
By: /s/ Jon W. Olson
 
 
 
Its: Corporate Managing Member
 
 
 
 
 
 
Name: Jon W. Olson
 
 
 
 
 
 
 
 
 
By: /s/ Anthony E. Bakker
 
Title: Vice President & General Counsel
 
 
 
 
 
 
 
 
 
Anthony E. Bakker
 
Date: March 22, 2013
 
 
 
Its: President
 
 
 
 
 
Date: March 22, 2013
 
 
 





--------------------------------------------------------------------------------






EXHIBIT A-1
The Plans
Those certain plans titled “Blackbaud Office Exterior Repair Daniel Island,
South Carolina For Duck Pond Creek--SPE, LLC” dated September 17, 2012, copies
of which have been delivered to Blackbaud prior to execution of this Agreement,
as amended from time to time with the approval of Landlord and Blackbaud, are
incorporated by reference.




--------------------------------------------------------------------------------




EXHIBIT A-2
Construction Timeline
See attached 15 pages dated “March 13, 2013 Update”, as amended from time to
time with the approval of Landlord and Blackbaud.






--------------------------------------------------------------------------------






EXHIBIT B
Additional Terms and Conditions
1.
Not more than 9,000 interior square feet or three exterior sequences of the
Leased Premises may be closed due to the Work at any one time.

2.
Landlord shall make all commercially reasonable efforts to minimize noise and
vibration during normal business hours.

3.
The Leased Premises shall be continuously monitored for mold during the Work.

4.
Staging for the Work, including the placement of any trailers, shall be in areas
reasonably approved by Blackbaud.

5.
Vehicles and personnel performing the Work shall use access points reasonably
approved by Blackbaud and shall not use the main vehicular entrance to the Lease
Premises.

6.
The Work shall be performed using utilities other than those servicing the Lease
Premises at Landlord’s expense.

7.
Blackbaud and Landlord shall meet weekly to coordinate the Work, relocation of
Blackbaud employees, and address any Blackbaud complaints.

8.
Landlord shall suspend the Work upon receipt of 48 hours advance notice from
Blackbaud of a special event requiring suspension of the Work such as a
shareholders meeting, major client conference meetings, all hands personnel
meeting, or other similar events. If Blackbaud requests that the Work be
suspended for more than 10 days in any calendar year, the Construction Schedule
shall be extended on a day for day basis for all additional days.

9.
Upon notice from Blackbaud of any continued water intrusion or other defects in
completed portions of the Work, construction shall not commence in new portions
of the Leased Premises until such defects have been cured.

10.
Landlord shall secure the perimeter of the building and any staging areas and
protect any property of Blackbaud and its employees including generators,
cooling towers, power transformers, loading docks, and any employee cars in the
parking lot.

11.
All entrances and exits to the building and the Leased Premises shall remain
open for use by Blackbaud’s employees and invitees.

12.
Alternate non-monetary arrangements reasonably acceptable to Blackbaud shall be
made at Landlord’s expense during any closure of the cafeteria and fitness
facilities.





--------------------------------------------------------------------------------




EXHIBIT C
Expenses
1.
Reasonable expenses of employee relocation to and return from the Alternate
Space and moves within the Leased Premises, including the costs of moving and
storing equipment and any on site signage or communications to clients regarding
relocation.

2.
Utilities, including electricity and water, and insurance for the Alternate
Space.

3.
Any increase in the use of utilities for the Leased Premises during the Work.

4.
Any increase in the cost of Blackbaud’s insurance for the Leased Premises due to
the Work (provided that Landlord may, at its expense, contest with the insurance
company any increase in the cost of insurance that Landlord considers
unreasonable).

5.
Increased Tenant maintenance costs for the Leased Premises (e.g., HVAC,
carpeting, and lighting) due to the Work.

6.
An independent project manager to manage the remediation process, including
relocation of employees, for Blackbaud, who shall be selected by Blackbaud in
its reasonable discretion at an expense to be reasonably agreed between the
parties.

7.
Reasonable additional costs of Blackbaud’s maintenance and information
technology employees, including overtime, due to the Work.

8.
Additional security for the Leased Premises reasonably required by Blackbaud.

9.
All other reasonable costs and expenses arising out of the Work, the Water
Intrusion Issues, and relocation to the Alternate Space.







